Opinion issued March 13, 2003






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00730-CR
____________

EX PARTE MARK ALLEN KEY, Appellant




On Appeal from the 155th District Court 
Harris County, Texas
Trial Court Cause No. 00-11-10642



MEMORANDUM  OPINION
	Because no brief had been filed for appellant, on December 17, 2002, we
abated this appeal and ordered a hearing in the trial court.  Among the issues the trial
judge was to consider was whether appellant desired to prosecute the appeal.  The
record of that hearing has been filed in this Court.  At the hearing, appellant stated
that he wished to withdraw this appeal.
	No written motion to withdraw the appeal has been filed.  See Tex. R. App. P.
42.2(a).  However, we believe that good cause exists to suspend the operation of Rule
42.2(a) in this case in accordance with Rule 2.  See Tex. R. App. P. 2.  We have not
yet issued a decision.  Accordingly, the appeal is dismissed. 
	The clerk of this Court is directed to issue mandate immediately.  Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Hanks. 
Do not publish.  Tex. R. App. P. 47.